



Exhibit 10.2


FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”), made and
effective on December 30, 2016, by and between LAPOLLA INDUSTRIES, INC., a
Delaware corporation (the “Company”) and JOMARC MARUKOT (the “Executive”).


WHEREAS, the parties have previously entered into an Executive Employment
Agreement effective January 1, 2015 (the “Existing Agreement”); and


WHEREAS, the parties desire to amend the Existing Agreement and enter into this
Amendment to: (a) extend the Employment Term for an additional one (1) year; and
(b) provide for an annual base salary increase.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1.    SECTION 1 OF THE EXISTING AGREEMENT, “EMPLOYMENT TERM”, IS AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


“1.    EMPLOYMENT TERM. Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment for a period beginning on the Effective
Date and ending December 31, 2017, unless sooner terminated in accordance with
Section 6 hereof (“Employment Term”).”


2.    SUBSECTION 4.1 OF SECTION 4 OF THE EXISTING AGREEMENT, “COMPENSATION AND
RELATED MATTERS”, IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


“4.1    Base Compensation. Effective January 1, 2017, Executive shall receive an
annual base salary of $210,000, payable in accordance with the Company’s normal
payroll practices (“Annual Base Salary”).”


3.    ENTIRE AGREEMENT. This Amendment, together with the Existing Agreement
constitute the entire agreement between the parties hereto with respect to the
terms of the Executive’s employment with the Company and together supersede all
other prior agreements, if any, understandings and arrangements, oral or
written, between the parties hereto with respect to such subject matter, and the
terms and conditions of the Executive’s employment with the Company shall be
governed solely pursuant to the terms of this Amendment and the Existing
Agreement. In the event of any conflict between the terms of this Amendment and
the Existing Agreement, the terms of this Amendment shall govern. Except as
superseded by the terms of this Amendment, the terms of the Existing Agreement
shall remain in full force and effect as existing prior to the signing of this
Amendment.


4.    COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


5.    CONSULTATION AND REVIEW BY INDEPENDENT COUNSEL. Executive represents to
Company that he has consulted with and been advised by independent counsel of
his own choosing in connection with the negotiation of the form and substance of
this Amendment prior to its execution.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and the Executive has executed this Amendment as
of the day and year below.
LAPOLLA INDUSTRIES, INC.                    EXECUTIVE






By: /s/ Michael T. Adams, EVP                    By: /s/ Jomarc C.
Marukot                
Name: Michael T. Adams                        Name: Jomarc Marukot
Title: Executive Vice President                    Date:
12-30-16                
Date: 12-30-16



